          Case 2:20-cv-01439-NIQA Document 29 Filed 02/09/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    FRANCESCA VIOLA                                    :              CIVIL ACTION
             Plaintiff                                 :
                                                       :              NO. 20-1439
                  v.                                   :
                                                       :
    JOSHUA BENTON, et al.                              :
             Defendants                                :

                                                 ORDER

        AND NOW, this 9th day of February 2021, upon consideration of the motion to dismiss for

lack of personal jurisdiction, [ECF 12], filed by Defendant President and Fellows of Harvard

College (“Harvard”), Plaintiff’s response in opposition thereto, [ECF 15], Harvard’s reply, [ECF

22], Plaintiff’s sur-reply, [ECF 25], and the allegations contained in the amended complaint, [ECF

10], it is hereby ORDERED that the motion is GRANTED. Accordingly, the Clerk of Court is

directed to TRANSFER this matter to the United States District Court for the District of

Massachusetts, pursuant to 28 U.S.C. § 1631.1


1
        Plaintiff Francesca Viola, a former journalism professor at Temple University, filed this action
against Defendants Joshua Benton (“Benton”) and Harvard, asserting, inter alia, claims of invasion of
privacy, defamation, and breach of contract. Plaintiff’s claims are premised on her contentions that Benton
wrongfully exposed her identity as the author of various anonymous postings on a website operated by
Defendants. In its underlying motion, Harvard moves to dismiss this matter on the basis that this Court
lacks personal jurisdiction over it because Harvard is neither incorporated nor “at home” in Pennsylvania,
as required by the seminal Supreme Court decision, Daimler AG v. Bauman, 571 U.S. 117 (2014), and
because Plaintiff’s claims do not arise out of any contacts Harvard had with Pennsylvania.

         Plaintiff concedes that this Court lacks general jurisdiction over Harvard under Daimler, but argues
that this Court possesses specific jurisdiction over Harvard because her claims arise out of contacts Harvard
had with Pennsylvania. Specifically, Plaintiff argues that this Court possesses specific jurisdiction over
Harvard with respect to Plaintiff’s tort claims because those claims arise out of Benton’s contacts with
Pennsylvania while he was acting within the course and scope of his employment with Harvard. With
respect to her contract claims, which purportedly arise out of a contract entered into by way of Plaintiff’s
anonymous posting of comments on a website operated by Harvard, Plaintiff argues that this Court has
personal jurisdiction under the “sliding scale” test applied by courts in this Circuit to a defendant’s website
presence. See Zippo Manufacturing Company v. Zippo Dot Com, Incorporated, 952 F. Supp. 1119, 1123-
24 (W.D. Pa. 1997).
          Case 2:20-cv-01439-NIQA Document 29 Filed 02/09/21 Page 2 of 3




         It is well-settled that personal jurisdiction must be assessed on a claim-by-claim basis. See Marten
v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007) (citing Remick v. Manfredy, 238 F.3d 248, 255-56 (3d Cir.
2001)). Plaintiff bears the burden of showing that personal jurisdiction exists. Marten, 499 F.3d at 295-
96. Because the parties agree that this matter can and should be transferred to the District Court of
Massachusetts pursuant to 28 U.S.C. § 1631 if this Court concludes that it lacks personal jurisdiction over
Plaintiff’s contract claims, [see ECF 15 at p. 9 and ECF 22 at pp. 9-10], this Court will first address personal
jurisdiction with respect to Plaintiff’s contract claims.

         When a defendant’s alleged contact with the forum state is established through the internet (as
Plaintiff argues here), a court must determine “whether a defendant established minimum contacts through
cyberspace.” Ackourey v. Sonellas Custom Tailors, 573 F. App’x 208, 211-12 (3d Cir. 2014). In making
this determination, courts consider the sliding scale approach set forth in Zippo Manufacturing Company
v. Zippo Dot Com, Incorporated, 952 F. Supp. 1119, 1123-24 (W.D. Pa. 1997). See Toys “R” Us, 318 F.3d
at 452 (3d Cir. 2003) (referring to Zippo as “a seminal authority regarding personal jurisdiction based upon
the operation of an Internet web site”). Under the Zippo sliding scale approach, the likelihood of
establishing personal jurisdiction is “directly proportionate to the nature and quality of commercial activity
that an entity conducts over the Internet.” Zippo, 952 F. Supp. at 1124. On one end of the scale (where
personal jurisdiction can be established) are “situations where a defendant uses an interactive commercial
website to actively transact business with residents of the forum state.” Ackourey, 573 F. App’x at 211. At
the other end of the scale (where personal jurisdiction is lacking) are “situations where a passive website
merely provides information that is accessible to users in the forum state). Id. When a case falls between
these two extremes, courts examine “the level of interactivity and commercial nature of the exchange of
information that occurs on the Web site.” Id. at 211-12 (quoting Zippo, 952 F. Supp. at 1124 and citing Toys
“R” Us, 318 F.3d at 452). The United States Court of Appeals for the Third Circuit (“Third Circuit”) has
emphasized, however, that “the mere operation of a commercially interactive web site should not subject
the operator to jurisdiction anywhere in the world.” Toys “R” Us, 318 F.3d at 454. Instead, “there must
be evidence that the defendant ‘purposefully availed’ itself of conducting activity in the forum state, by
directly targeting its web site to the state, knowingly interacting with residents of the forum state via its
web site, or through sufficient other related contacts.” Id.

         A defendant has “purposefully availed” itself if its website repeatedly attracts business from a
forum or knowingly conducts business with forum state residents via the site. Id. at 452; Doe v. Hesketh,
15 F. Supp. 3d 586, 597 (E.D. Pa. 2014) (stating that “the Zippo sliding scale requires some evidence of
commercial interactivity with the forum state as where the Zippo defendants solicited subscribers and
entered into contracts to furnish services to Pennsylvania customers”); see also UHS of Delaware, Inc. v.
United Health Services, Inc., 2013 WL 12086321, at *9 (M.D. Pa. Mar. 26, 2013) (“[T]he hallmark of a
commercial site is not . . . the users’ submission or receipt of information, but the clear presence of
deliberate and repeated online business transactions through which the host provides a good or service in
return for monetary compensation.”).

         Here, the “level of interactivity and commercial nature” of Harvard’s website is minimal. Zippo,
952 F. Supp. at 1124. As described in the amended complaint, the website at issue essentially provided a
forum for users to publish various articles and engage in public discussion of those articles. Relying upon
a screenshot exhibit attached to her response, Plaintiff contends that the website allowed users to purchase
subscriptions to Harvard’s print content using the website or a printable form available on the website. (See
Pltf. Resp., ECF 15, at p. 8). Notably, that screenshot is actually from a different website than that identified
in the amended complaint. Regardless, Plaintiff has proffered no evidence as to any such subscription

                                                       2
           Case 2:20-cv-01439-NIQA Document 29 Filed 02/09/21 Page 3 of 3




                                                      BY THE COURT:


                                                      /s/ Nitza I. Quiñones Alejandro
                                                      NITZA I. QUIÑONES ALEJANDRO
                                                      Judge, United States District Court




purchases made via the website, or the volume or frequency of any such purchases by Pennsylvania
residents. Indeed, Plaintiff does not even suggest that she purchased a subscription or anything from
Harvard’s website. Further, Plaintiff’s claims do not arise out of any such purchase. In the absence of any
substantiated commercial nature to the website at issue or any evidence of purposeful solicitation or
targeting of Pennsylvania residents by the website, this Court finds that Harvard’s website is “essentially
passive,” Ackourey, 573 F. App’x at 212, as it “does little more than make information available to those
who are interested in it is not grounds for the exercise [of] personal jurisdiction.” Zippo, 952 F. Supp. at
1124. Accordingly, Plaintiff has not met her burden of establishing personal jurisdiction over Harvard with
respect to her contract claims.

         As noted, in the absence of personal jurisdiction over Plaintiff’s contract claims, the parties agree
that this matter can and should be transferred to the District Court of Massachusetts, pursuant to 28 U.S.C.
§ 1631. Section 1631 provides that where a court finds personal jurisdiction lacking, “the court shall, if it
is in the interest of justice, transfer such action . . . to any other such court . . . in which the action . . . could
have been brought at the time it was filed . . . .” Id. Because transfer is preferred over dismissal, there is a
rebuttable presumption in favor of transfer. Pacific Emp’rs Ins. Co. v. AXA Belgium S.A., 785 F. Supp. 2d
457, 475 (E.D. Pa. 2011).

         Although the parties agree that this matter be transferred under these circumstances, this Court must
first determine whether the action could have been brought in the District of Massachusetts in order to
decide whether to transfer this action. Here, Harvard and Benton are citizens of Massachusetts and, notably,
neither contends that this action could not have been brought in Massachusetts. Further, the bulk of the
alleged conduct underlying Plaintiff’s claims appears to have occurred in Massachusetts. Thus, this action
could have been brought in the District of Massachusetts.

         Next, this Court must determine whether transferring the action would serve the interests of justice.
See D’Jamoos ex rel. Estate of Weinegroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 110 (3d Cir. 2009); 28
U.S.C. § 1631. In making such a determination, courts look to three factors: (1) whether transfer would
unfairly benefit Plaintiff; (2) whether it would impose an unwarranted hardship on Defendants; and (3)
whether transfer would unduly burden the judicial system. Pacific Emp’rs, 785 F. Supp. 2d at 475-76.
Here, all three factors weigh in favor of transfer. Plaintiff will not unfairly benefit from the transfer, since
she is a resident of Pennsylvania. Transfer will not impose an unwarranted hardship on Defendants since
they reside in Massachusetts. In addition, transferring this matter will not unduly burden the judicial
system, as the District of Massachusetts is very capable of adjudicating the substantive and procedural
issues in this case. Since the factors favor transfer, this Court will transfer this matter to the District of
Massachusetts.

                                                          3
